     Case 2:20-cv-01673-JAM-JDP Document 21 Filed 12/10/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    CHARLES BROWN,                                   Case No. 2:20-cv-01673-JAM-JDP (PC)
12                       Plaintiff,                    ORDER DENYING MOTIONS FOR AN
                                                       EXTENSION OF TIME AND TO APPOINT
13            v.                                       COUNSEL
14    S.H. WONG, et al.,                               ECF No. 19, 20

15                       Defendant.
16

17          Plaintiff is a prisoner proceeding without counsel in this civil rights action brought under

18   42 U.S.C. § 1983. Plaintiff has filed a motion for an extension of time. ECF No. 20. No motions

19   are currently pending that require plaintiff to file a responsive pleading, and the court has not yet

20   issued a scheduling order. Thus, there is no basis for granting plaintiff an extension of time, and

21   the request will be denied as unnecessary.

22          Plaintiff has also filed a motion that requests the court provide him an application for

23   appointment of counsel. ECF No. 19. The court construes this filing as a motion for appointment

24   of counsel.

25          Plaintiff does not have a constitutional right to appointed counsel in this action, see Rand

26   v. Rowland, 113 F.3d 1520, 1525 (9th Cir. 1997), and the court lacks the authority to require an

27   attorney to represent plaintiff. See Mallard v. U.S. District Court for the Southern District of

28   Iowa, 490 U.S. 296, 298 (1989). The court may request the voluntary assistance of counsel. See

                                                  1
     Case 2:20-cv-01673-JAM-JDP Document 21 Filed 12/10/20 Page 2 of 2


 1   28 U.S.C. § 1915(e)(1) (“The court may request an attorney to represent any person unable to

 2   afford counsel”); Rand, 113 F.3d at 1525. However, without a means to compensate counsel, the

 3   court will seek volunteer counsel only in exceptional circumstances. In determining whether such

 4   circumstances exist, “the district court must evaluate both the likelihood of success on the merits

 5   [and] the ability of the [plaintiff] to articulate his claims pro se in light of the complexity of the

 6   legal issues involved.” Rand, 113 F.3d at 1525 (internal quotation marks and citations omitted).

 7            The court cannot conclude that exceptional circumstances requiring the appointment of

 8   counsel are present here. The allegations in the complaint are not exceptionally complicated.

 9   Further, plaintiff has not demonstrated that he is likely to succeed on the merits. For these

10   reasons, plaintiff’s motion to appoint counsel, ECF No. 19, will be denied.

11            The court may revisit this issue at a later stage of the proceedings if the interests of justice

12   so require. If plaintiff later renews his request for counsel, he should provide a detailed

13   explanation of the circumstances that he believes justify appointment of counsel in this case.

14            Accordingly, it is hereby ORDERED that:

15            1. Plaintiff’s motion for an extension of time, ECF No. 20, is denied as unnecessary.

16            2. Plaintiff’s motion for appointment of counsel, ECF No. 19, is denied without

17   prejudice.

18
     IT IS SO ORDERED.
19

20
     Dated:       December 9, 2020
21                                                         JEREMY D. PETERSON
                                                           UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26
27

28

                                                    2
